Exhibit 10.1

Execution version

ASSET PURCHASE AGREEMENT

between

ARADIGM CORPORATION,

A California Corporation

(“Seller”),

and

GRIFOLS, S.A.,

A Company Organized Under the Laws of the Kingdom of Spain

(“Buyer”),

dated as of

February 18, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1

Section 1.01

       1

ARTICLE II PURCHASE AND SALE

     10

Section 2.01

 

Purchase and Sale of Assets

     10

Section 2.02

 

Excluded Assets

     12

Section 2.03

 

Assumed Liabilities

     13

Section 2.04

 

Excluded Liabilities

     13

Section 2.05

 

Purchase Price

     15

Section 2.06

 

Milestone Payments

     15

Section 2.07

 

Royalties

     16

Section 2.08

 

Allocation of Purchase Price

     16

Section 2.09

 

Third Party Consents

     17

ARTICLE III CLOSING

     17

Section 3.01

 

Closing

     17

Section 3.02

 

Closing Deliverables

     17

Section 3.03

 

Transfer Following Closing

     19

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

     19

Section 4.01

 

Organization and Qualification of Seller

     19

Section 4.02

 

Authority of Seller

     19

Section 4.03

 

No Conflicts; Consents

     20

Section 4.04

 

Absence of Certain Changes, Events and Conditions

     20

Section 4.05

 

Material Contracts

     21

Section 4.06

 

Title to Purchased Assets

     22

Section 4.07

 

Purposely Omitted

     22

Section 4.08

 

Intellectual Property

     22

Section 4.09

 

Purposely Omitted

     24

Section 4.10

 

Purposely Omitted

     24

Section 4.11

 

Customers and Suppliers

     24

Section 4.12

 

Insurance

     24

Section 4.13

 

Legal Proceedings; Governmental Orders

     25

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 4.14

 

Compliance With Laws; Permits

     25

Section 4.15

 

Purposely Omitted

     25

Section 4.16

 

Employment Matters

     25

Section 4.17

 

Taxes

     26

Section 4.18

 

Brokers

     26

Section 4.19

 

Designations

     26

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

     27

Section 5.01

 

Organization of Buyer

     27

Section 5.02

 

Authority of Buyer

     27

Section 5.03

 

No Conflicts; Consents

     27

Section 5.04

 

Brokers

     27

Section 5.05

 

Legal Proceedings

     28

ARTICLE VI COVENANTS

     28

Section 6.01

 

Bankruptcy Court Approval

     28

Section 6.02

 

Conduct of Business Prior to the Closing

     29

Section 6.03

 

Access to Information

     30

Section 6.04

 

Notice of Certain Events

     30

Section 6.05

 

Employees and Employee Benefits

     30

Section 6.06

 

Confidentiality

     31

Section 6.07

 

Governmental Approvals and Consents

     31

Section 6.08

 

Books and Records

     33

Section 6.09

 

Closing Conditions

     33

Section 6.10

 

Public Announcements

     33

Section 6.11

 

Purposely Omitted

     33

Section 6.12

 

Transfer Taxes

     33

Section 6.13

 

Tax Clearance Certificates

     33

Section 6.14

 

Further Assurances

     33

Section 6.15

 

Termination of Exclusivity by Buyer and Any Third Party

     34

ARTICLE VII CONDITIONS TO CLOSING

     34

Section 7.01

 

Conditions to Obligations of All Parties

     34

Section 7.02

 

Conditions to Obligations of Buyer

     34

Section 7.03

 

Conditions to Obligations of Seller

     37

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VIII INDEMNIFICATION

     38

Section 8.01

 

Survival

     38

Section 8.02

 

Indemnification By Seller

     38

Section 8.03

 

Indemnification by Buyer

     39

Section 8.04

 

Certain Limitations

     39

Section 8.05

 

Indemnification Procedures

     40

Section 8.06

 

Payments

     42

Section 8.07

 

Tax Treatment of Indemnification Payments

     42

ARTICLE IX TERMINATION

     42

Section 9.01

 

Termination

     42

Section 9.02

 

Effect of Termination or Failure to Close

     43

ARTICLE X MISCELLANEOUS

     43

Section 10.01

 

Expenses

     43

Section 10.02

 

Notices

     43

Section 10.03

 

Interpretation

     44

Section 10.04

 

Headings

     45

Section 10.05

 

Severability

     45

Section 10.06

 

Entire Agreement

     45

Section 10.07

 

Successors and Assigns

     45

Section 10.08

 

No Third-party Beneficiaries

     45

Section 10.09

 

Amendment and Modification; Waiver

     45

Section 10.10

 

Governing Law; Submission to Jurisdiction; Mandatory Arbitration

     46

Section 10.11

 

Specific Performance

     47

Section 10.12

 

Counterparts

     47

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of February 18, 2020,
is entered into between Aradigm Corporation, a California corporation (“Aradigm”
or “Seller”), and Grifols, S.A., a company (sociedad anónima) organized under
the laws of the Kingdom of Spain (“Buyer”).

RECITALS

WHEREAS, Aradigm is engaged in the business of developing and commercializing
products for the treatment and prevention of severe respiratory diseases,
including but not limited to, inhaled ciprofloxacin;

WHEREAS, a voluntary bankruptcy case was commenced by Aradigm on February 15,
2019 (the “Petition Date”), and a Chapter 11 Order for Relief in a Voluntary
Case was entered against Aradigm pursuant to Chapter 11 of Title 11 of the
United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), in the
United States Bankruptcy Court for the Northern District of California (the
“Bankruptcy Court”), Case No. 14-40363 (the “Bankruptcy Case”);

WHEREAS, since commencement of the Bankruptcy Case, Aradigm has been in
possession of its assets and in control of its business operations;

WHEREAS, subject to Bankruptcy Court approval, Seller desires to sell to Buyer,
and Buyer desires to purchase from Seller, all of the assets, personal and
mixed, tangible and intangible owned by Seller (other than the Excluded Assets
(as defined herein), and Buyer agrees to assume certain of the obligations of
Seller from and after the Closing, on the terms and conditions set forth in this
Agreement and in accordance with Sections 105, 363(b), 363(f), and 365 and other
applicable provisions of the Bankruptcy Code (the “Transaction”); and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01    The following terms have the meanings specified or referred to
in this ARTICLE I:

“Accounts Receivable” has the meaning set forth in Section 2.02(b).

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble.

“Allocation Schedule” has the meaning set forth in Section 2.08.

“Ancillary Documents” means the Bill of Sale, Intellectual Property Assignments,
and the other agreements, instruments and documents required to be delivered at
the Closing.

“Aradigm” has the meaning set forth in the preamble.

“Aradigm Product” means any preparation containing the Compound.

“Assigned Contracts” has the meaning set forth in Section 2.01(b).

“Assumed Liabilities” has the meaning set forth in Section 2.03.

“Auction” has the meaning set forth in Section 6.01(b).

“Auction Date” has the meaning set forth in Section 6.01(b)(ii).

“Bankruptcy Case” has the meaning set forth in the recitals.

“Bankruptcy Code” has the meaning set forth in the recitals.

“Bankruptcy Court” has the meaning set forth in the recitals.

“Bankruptcy Estate” shall mean the estate comprised of property of the debtor,
Aradigm, pursuant to section 541 of the Bankruptcy Code.

“Bankruptcy Rules” has the meaning set forth in Section 3.01.

“Benefit Plan” shall mean any pension, benefit, retirement, compensation,
employment, consulting, profit-sharing, deferred compensation, incentive, bonus,
performance award, phantom equity, stock or stock-based, change in control,
retention, severance, vacation, paid time off (PTO), medical, vision, dental,
disability, welfare, Code Section 125 cafeteria, fringe-benefit and other
similar agreement, plan, policy, program or arrangement (and any amendments
thereto), in each case whether or not reduced to writing and whether funded or
unfunded, including each “employee benefit plan” within the meaning of
Section 3(3) of ERISA, whether or not tax-qualified and whether or not subject
to ERISA, which is or has been maintained, sponsored, contributed to, or
required to be contributed to by Seller for the benefit of any current or former
employee, officer, director, retiree, independent contractor or consultant of
Seller or any spouse or dependent of such individual, or under which the Seller
or any of its ERISA Affiliates has or may have any Liability, or with respect to
which Buyer or any of its Affiliates would reasonably be expected to have any
Liability, contingent or otherwise.

“Bid Deadline” has the meaning set forth in Section 6.01(b)(iii).

 

2



--------------------------------------------------------------------------------

“Bill of Sale” has the meaning set forth in Section 3.02(a)(ii).

“Books and Records” has the meaning set forth in Section 2.01(k).

“Break-Up Fee” means a break-up fee in the amount of Five Hundred Thousand
Dollars ($500,000.00), which shall be paid by Seller to Buyer if Buyer is not
the successful bidder at the Auction.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Oakland, California are authorized or required by
Law to be closed for business.

“Buyer” has the meaning set forth in the preamble.

“Buyer Closing Certificate” has the meaning set forth in Section 7.03(e).

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

“Cash Consideration” has the meaning set forth in Section 2.05(a)(i).

“Claim” shall have the broadest possible meaning permitted pursuant to the
Bankruptcy Code and shall include affirmative and defensive legal rights,
Actions, demands for relief, rights to payment and remedies, whether legal or
equitable, against each and of the Seller, of any nature whatsoever, asserted or
unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured or otherwise, as well as any other such legal assertions as
fall within the definition of Claim as set forth in Section 101(5) of the
Bankruptcy Code.

“Closing” has the meaning set forth in Section 3.01.

“Closing Date” has the meaning set forth in Section 3.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercialize” or “Commercialization” means to manufacture commercial supplies,
market, promote, sell, offer for sale and/or distribute.

“Compound” means ciprofloxacin in a liposomal formulation and/or Free
Ciprofloxacin and any improvements and enhancements to such formulations, and
any other modifications and derivatives thereto, including, but not limited to,
the product referred to as Apulmiq/Linhaliq (ARD 3150, inhaled liposomal
ciprofloxacin).

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

“Copyrights” has the meaning set forth in the definition of “Intellectual
Property.”

 

3



--------------------------------------------------------------------------------

“Cromolyn Asset” means any intellectual property or other assets that are used
solely for or in connection with the diagnosis or treatment of the entry of
gastrointestinal fluid into the respiratory tract and are not used in, part of,
or related to the Aradigm Product.

“Cure Costs” means the cure costs required to be paid pursuant to Section 365 of
the Bankruptcy Code in connection with the assumption and assignment of the
Assigned Contracts as finally determined by the Bankruptcy Court.

“Develop” or “Development” means activities that relate to obtaining Regulatory
Approval of an Aradigm Product, including manufacturing of an Aradigm Product
for clinical supplies, quality control, preclinical testing, toxicology testing,
clinical trials, and preparation and submission of applications for obtaining
Regulatory Approval of an Aradigm Product.

“Direct Claim” has the meaning set forth in Section 8.05(c).

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

“Dollars” or “$” means the lawful currency of the United States.

“Encumbrance” shall have the broadest meaning possible as permitted pursuant to
the Bankruptcy Code, and shall include, but not be limited to, any charge,
claim, community property interest, pledge, condition, equitable interest, lien
(statutory or other), option, security interest, mortgage, right of first
refusal or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership of
any nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured or otherwise.

“EMA” means European Medicine Agency or any successor entity.

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture,
use, containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response,

 

4



--------------------------------------------------------------------------------

Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§
6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Seller or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code or Section 4001 of
ERISA.

“Excluded Assets” has the meaning set forth in Section 2.02.

“Excluded Contracts” has the meaning set forth in Section 2.02(c).

“Excluded Liabilities” has the meaning set forth in Section 2.04.

“FDA” means the U.S.A. Food & Drug Administration or any successor entity.

“Final Order” means an order, judgment, ruling or other decree (or any revision,
modification or amendment thereto) issued and entered by the Bankruptcy Court or
by any state or other federal court as may have jurisdiction over any proceeding
in connection with the Bankruptcy Case for the purpose of such proceeding, which
order, judgment, ruling or other decree has not been reversed, vacated, stayed,
modified or amended and as to which (i) no appeal, petition for review,
re-argument, rehearing, reconsideration or certiorari has been taken and is
pending and the time for the filing of any such appeal, petition for review,
reargument, rehearing, reconsideration or certiorari has expired, or (ii) such
appeal or petition has been heard and dismissed or resolved and the time to
further appeal or petition has expired with no further appeal or petition
pending.

“FIRPTA Certificate” has the meaning set forth in Section 7.02(o).

“First Commercial Sale” means, with respect to an Aradigm Product, the first
sale, transfer or disposition for value to a Third Party of such Aradigm Product
in a given regulatory jurisdiction after Regulatory Approval has been obtained
in such jurisdiction.

“Free Ciprofloxacin” means ciprofloxacin that is not encapsulated in liposomes.

 

5



--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Government Contracts” has the meaning set forth in Section 4.05(a)(v).

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

“Higher Auction Transaction” means a sale pursuant to a bid of a party other
than Buyer as approved by the Bankruptcy Court as “a higher and better bid” than
that of Buyer.

“Indemnified Party” has the meaning set forth in Section 8.05.

“Indemnifying Party” has the meaning set forth in Section 8.05.

“Initial Indication” means the treatment of one of the following with an Aradigm
Product: (i) non-cystic fibrosis bronchiectasis (“NCFBE”), or (ii) pulmonary
infections associated with non-cystic fibrosis bronchiectasis, specifically,
NTM.

“Initial Upset Bid” has the meaning set forth in Section 6.01(b)(vi).

“Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(a) issued patents and patent applications (whether provisional or
non-provisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, extensions, or restorations of any of
the foregoing, and other Governmental Authority-issued indicia of invention
ownership (including certificates of invention, petty patents, and patent
utility models) (“Patents”); (b) trademarks, service marks, brands,
certification marks, logos, trade dress, trade names, and other similar indicia
of source or origin, together with the goodwill connected with the use of and
symbolized by, and all registrations, applications for registration, and
renewals of, any of the foregoing (“Trademarks”); (c) copyrights and works of
authorship, whether or not copyrightable, and all registrations, applications
for registration, and renewals of any of the foregoing (“Copyrights”); (d)
internet domain names and social media account or user names (including
“handles”), whether or not Trademarks, all associated web addresses, URLs,
websites and web pages, social media accounts

 

6



--------------------------------------------------------------------------------

and pages, and all content and data thereon or relating thereto, whether or not
Copyrights; (e) mask works, and all registrations, applications for
registration, and renewals thereof; (f) industrial designs, and all Patents,
registrations, applications for registration, and renewals thereof; (g) trade
secrets, know-how, inventions (whether or not patentable), discoveries,
improvements, instructions, technology, business and technical information,
databases, data compilations and collections, tools, methods, processes, assays,
techniques, formulae, expertise, materials, other technology, and other
confidential and proprietary information and all rights therein (“Trade
Secrets”), including, but not limited to Trade Secrets applicable to
formulations, compositions or products or to their manufacture, development,
registration, use or marketing or processes for their manufacture, formulations
containing them or compositions incorporating or comprising them, and including
all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, safety, quality control, manufacturing,
preclinical and clinical data, instructions, processes, formula, and expertise;
(h) computer programs, operating systems, applications, firmware and other code,
including all source code, object code, application programming interfaces, data
files, databases, protocols, specifications, and other documentation thereof
(“Software”); and (i) rights of publicity; and (j) all other intellectual or
industrial property and proprietary rights.

“Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue,
waivers, releases, permissions and other Contracts, whether written or oral,
relating to any Intellectual Property to which the Seller is a party,
beneficiary or otherwise bound.

“Intellectual Property Assets” means all Intellectual Property that is owned by
the Seller, together with all (i) royalties, fees, income, payments, and other
proceeds now or hereafter due or payable to Seller with respect to such
Intellectual Property; and (ii) claims and causes of action with respect to such
Intellectual Property, whether accruing before, on, or after the date
hereof/accruing on or after the date hereof, including all rights to and claims
for damages, restitution, and injunctive and other legal or equitable relief for
past, present, or future infringement, misappropriation, or other violation
thereof.

“Intellectual Property Assignments” has the meaning set forth in
Section 3.02(a)(iii).

“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, or application by or with any
Governmental Authority or authorized private registrar in any jurisdiction,
including issued Patents, registered Trademarks, domain names and Copyrights,
and pending applications for any of the foregoing.

“Inventory” has the meaning set forth in Section 2.01(a).

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

7



--------------------------------------------------------------------------------

“Lien” shall have the broadest possible meaning permitted pursuant to the
Bankruptcy Code and shall include any and all claims, security interests,
pledges or charges against any Purchased Assets for any monies due, whether
arising from loans, sales, provisions of services, statute, or otherwise of any
nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured or otherwise, as well as
any other interests in the Purchased Assets as would be defined by
Section 101(37) of the Bankruptcy Code.

“Lipoquin®” means the Aradigm Product that is a liposomal formulation without
Free Ciprofloxacin trademarked “Lipoquin®”.

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
settlements, interest, awards, penalties, fines, costs or expenses of whatever
kind, including reasonable attorneys’ fees, the cost of enforcing any right to
indemnification hereunder, and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except to
the extent actually awarded to a Governmental Authority or other third party;
provided further, however, that “Losses” shall include interest at the maximum
legal rate allowable under California law, for any amounts unpaid when due under
this Agreement.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of Seller, (b) the value of the
Purchased Assets, or (c) the ability of Seller to consummate the transactions
contemplated hereby on a timely basis; provided, however, that “Material Adverse
Effect” shall not include any event, occurrence, fact, condition or change,
directly or indirectly, arising out of or attributable to: (i) general economic
or political conditions; (ii) conditions generally affecting the industries in
which the Seller operates; (iii) any changes in financial or securities markets
in general; (iv) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (v) any action required or
permitted by this Agreement, except pursuant to Section 4.03 and Section 6.07;
(vi) any changes in applicable Laws or accounting rules, including GAAP; or
(vii) the public announcement, pendency or completion of the transactions
contemplated by this Agreement; provided further, however, that any event,
occurrence, fact, condition or change referred to in clauses (i) through (iv)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition or change has a
disproportionate effect on the Seller compared to other participants in the
industries in which the Seller operates.

“Material Contracts” has the meaning set forth in Section 4.05(a).

“Material Suppliers” has the meaning set forth in Section 4.11.

“Milestone Payments” has the meaning set forth in Section 2.06.

“Milestone Event” has the meaning set forth in Section 2.06.

“Patents” has the meaning set forth in the definition of “Intellectual
Property.”

 

8



--------------------------------------------------------------------------------

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

“Permitted Encumbrances” has the meaning set forth in Section 4.06.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Petition Date” has the meaning set forth in the preamble.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

“Product Records” has the meaning set forth in Section 2.01(e).

“Pulmaquin®” means Aradigm’s proprietary inhaled liposomal and Free
Ciprofloxacin product, comprising a mixture of Lipoquin® with unencapsulated
ciprofloxacin. Pulmaquin® is also known as “Apulmiq®” and “Linhaliq®”.

“Purchase Price” has the meaning set forth in Section 2.05.

“Purchased Assets” has the meaning set forth in Section 2.01.

“Regulatory Approval” means all approvals necessary for the commercial sale of
an Aradigm Product for any indication in a given country or regulatory
jurisdiction in the Territory, which shall include satisfaction of all
applicable regulatory and notification requirements, but which shall exclude any
pricing and reimbursement approvals.

“Regulatory Information” has the meaning set forth in Section 2.01(d).

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Royalties” means those royalties set forth in Section 2.07.

“Royalty Term” means the shorter of ten (10) years after the First Commercial
Sale of such Aradigm Product or the expiration of the last patent covering such
Aradigm Product, as applicable, in such country.

“Sale Motion” has the meaning set forth in Section 6.01.

 

9



--------------------------------------------------------------------------------

“Sale Hearing” has the meaning set forth in Section 6.01(b)(viii).

“Sale Order” has the meaning set forth in Section 3.01.

“Sale Procedure Order” has the meaning set forth in Section 6.01.

“Seller” has the meaning set forth in the preamble.

“Seller Closing Certificate” has the meaning set forth in Section 7.02(m).

“Seller Indemnitees” has the meaning set forth in Section 8.03.

“Software” has the meaning set forth in the definition of “Intellectual
Property.”

“Tangible Personal Property” has the meaning set forth in Section 2.02(d).

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Territory” means the entire world.

“Third Party” means any Person not including the Buyer, Seller, or their
respective Affiliates.

“Third Party Claim” has the meaning set forth in Section 8.05(a).

“Trade Secrets” has the meaning set forth in the definition of “Intellectual
Property.”

“Trademarks” has the meaning set forth in the definition of “Intellectual
Property.”

“Transaction” has the meaning set forth in the recitals.

ARTICLE II

PURCHASE AND SALE

Section 2.01    Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, at the Closing, Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, free and clear of
any Liens, Claims and Encumbrances other than Assumed Liabilities and Permitted
Encumbrances, all of Seller’s respective right, title and interest in, to and
under all of the assets, properties and rights of every kind and nature, whether
real,

 

10



--------------------------------------------------------------------------------

personal or mixed, tangible or intangible (including goodwill), wherever located
and whether now existing or hereafter acquired (other than the Excluded Assets)
of the Seller (collectively, the “Purchased Assets”), including, without
limitation, the following:

(a)    all inventory, finished goods, raw materials (including clinical supplies
and material for quality control, preclinical testing, toxicology testing,
clinical trials, and preparation and submission of applications for obtaining
Regulatory Approval of an Aradigm product or technology), work in progress,
packaging, supplies, parts and other inventories (“Inventory”);

(b)    all Contracts, including Intellectual Property Agreements, as set forth
on Section 2.01(b) of the Disclosure Schedules (the “Assigned Contracts”);

(c)    all Intellectual Property Assets, including, but not limited to (i) those
that Seller owns as of the effective date of this Agreement, to the extent such
Intellectual Property Assets are related to, useful for, or used or held in
connection with the Development of an Aradigm Product, (ii) all Patents that
cover Lipoquin®, Free Ciprofloxacin, and Pulmaquin®, and any derivatives
thereof, including the patents listed in Schedule 2.01(c)(ii) of the Disclosure
Schedule, which Seller either owns or has a license to as of the effective date
of this Agreement, (iii) all information and know-how that Seller controls that
is related to or useful for the Development of an Aradigm Product, including
protocols, manufacturing processes, and technical and sourcing information,
including those listed in Schedule 2.01(c)(iii) of the Disclosure Schedule and
(iv) those Intellectual Property Assets that Seller controls that relate to the
AERx drug delivery technologies;

(d)    all filings, submissions, applications, reports or correspondence between
Seller and any Governmental Authority or other regulatory agency (the
“Regulatory Information”);

(e)    records, reports (including without limitation, all pharmacological,
pre-clinical, clinical, analytical and quality control reports), data (including
without limitation, all pharmacological, pre-clinical, clinical, analytical and
quality control data), results and material correspondence, and other documents
relating to the Purchased Assets (the “Product Records”), including those listed
on Section 2.01(e) of the Disclosure Schedule;

(f)    any other materials that relate to the Intellectual Property Assets,
including any such materials owned or controlled by Seller and held in the
possession of another party, such as tissue samples, references, reagents, and
assays, including those listed on Section 2.01(f) of the Disclosure Schedule;

(g)    all Permits, which are held by Seller for the ownership and use of the
Purchased Assets, excluding those listed on Section 4.14(b) of the Disclosure
Schedules;

(h)    all rights to any Actions of any nature available to or being pursued by
Seller, whether arising by way of counterclaim or otherwise, except for those
rights to any Actions relating to the Excluded Assets or Excluded Liabilities;

 

11



--------------------------------------------------------------------------------

(i)    all prepaid expenses, credits, advance payments, claims, security,
refunds, rights of recovery, rights of set-off, rights of recoupment, deposits,
charges, sums and fees to the extent any of the foregoing relate to the
Purchased Assets;

(j)    all of Seller’s rights under warranties, indemnities and all similar
rights against third parties to the extent related to any Purchased Assets; and

(k)    originals, or where not available, copies, of all books, records and
files relating to the Intellectual Property Assets and the Intellectual Property
Agreements, including, but not limited to, customer lists, customer purchasing
histories, price lists, distribution lists, supplier lists, production data,
quality control records and procedures, customer complaints and inquiry files,
research and development files, records and data (including all correspondence
with any Governmental Authority, and all Regulatory Information and Product
Records), sales material and records (including pricing history, total sales,
terms and conditions of sale, sales and pricing policies and practices),
material and research and files (“Books and Records”).

Section 2.02    Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following assets (collectively, the “Excluded
Assets”):

(a)    cash and cash equivalents;

(b)    all accounts or notes receivable held by Seller, and any security, claim,
remedy or other right related to any of the foregoing (“Accounts Receivable”);

(c)    all Contracts, including Intellectual Property Agreements, that are not
Assigned Contracts, all as set forth on Section 2.02(c) of the Disclosure
Schedules (the “Excluded Contracts”);

(d)    all furniture, fixtures, equipment, machinery, tools, vehicles, office
equipment, supplies, computers, telephones and other tangible personal property
(the “Tangible Personal Property”);

(e)    the name “Aradigm Corporation”, the corporate seals, organizational
documents, minute books, stock books, Tax Returns, books of account or other
records having to do with the corporate organization of Seller;

(f)    all Benefit Plans and assets attributable thereto;

(g)    the assets, properties and rights specifically set forth on
Section 2.02(g) of the Disclosure Schedules;

(h)    the Cromolyn Asset;

(i)    the shares of Aradigm;

 

12



--------------------------------------------------------------------------------

(j)    the rights of the Bankruptcy Estate or any assignee or designee of the
Bankruptcy Estate to bring avoidance actions pursuant to Sections 544-550 of the
Bankruptcy Code; and

(k)    the rights which accrue or will accrue to Seller under this Agreement and
the Ancillary Documents.

Section 2.03    Assumed Liabilities. Subject to the terms and conditions set
forth herein, Buyer shall assume and agree to pay, perform and discharge only
the following Liabilities of Seller (collectively, the “Assumed Liabilities”),
and no other Liabilities: those Liabilities of Seller set forth on Section 2.03
of the Disclosure Schedules.

Section 2.04    Excluded Liabilities. Notwithstanding the provisions of
Section 2.03 or any other provision in this Agreement to the contrary, Buyer
shall not assume and shall not be responsible to pay, perform or discharge any
Liabilities of Seller or any of its Affiliates of any kind or nature whatsoever
other than the Assumed Liabilities (the “Excluded Liabilities”). Without
limiting the generality of the foregoing, the Excluded Liabilities shall
include, but not be limited to, the following:

(a)    any and all Liens, Claims and Encumbrances upon or against the Purchased
Assets;

(b)    any Liabilities of Seller arising or incurred in connection with the
negotiation, preparation, investigation and performance of this Agreement, the
Ancillary Documents and the transactions contemplated hereby and thereby,
including, without limitation, fees and expenses of counsel, accountants,
consultants, advisers and others;

(c)    any Liability for Taxes of Seller (or any stockholder, member or
Affiliate of Seller) or relating to its business, the Purchased Assets or the
Assumed Liabilities for any Pre-Closing Tax Period;

(d)    any Liabilities relating to or arising out of the Excluded Assets;

(e)    any Liabilities, including Cure Costs that are not Assumed Liabilities,
in connection with the assumption and assignment of the Assigned Contracts (for
clarity, the Cure Costs that are not Assumed Liabilities are set forth on
Section 2.04(e) of the Disclosure Schedules);

(f)    any Liabilities in respect of any pending or threatened Action against
the Seller to the extent such Action relates to the Seller’s operations or
activities on or prior to the Closing Date (for clarity, the pending and
threatened Actions described in Section 4.13(a) of the Disclosure Schedules are
Excluded Liabilities);

(g)    any product Liability or similar claim for injury to a Person or property
which arises out of or is based upon any express or implied representation,
warranty, agreement or guaranty made by the Seller, or by reason of the improper
performance or malfunctioning of a product, improper design or manufacture,
failure to adequately package, label or warn of hazards or other related product
defects of any products at any time manufactured or sold or any service
performed by the Seller;

 

13



--------------------------------------------------------------------------------

(h)    any recall, design defect or similar claims of any products manufactured
or sold or any service performed by the Seller;

(i)    any Liabilities of Seller arising under or in connection with any Benefit
Plan providing benefits to any present or former employee of the Seller;

(j)    any Liabilities of Seller for any present or former employees, officers,
directors, retirees, independent contractors or consultants of the Seller,
including, without limitation, any Liabilities associated with any claims for
wages or other benefits, bonuses, accrued vacation, Benefit Plans, workers’
compensation, severance, retention, termination or other payments that accrued
on or prior to the Closing Date;

(k)    any trade accounts payable of Seller, with the exception of explicitly
Assumed Liabilities;

(l)    any Liabilities of Seller relating or arising from unfulfilled
commitments, quotations, purchase orders, customer orders or work orders that
(i) do not constitute part of the Purchased Assets issued by Seller’s customers
to the Seller on or before the Closing; (ii) did not arise in the ordinary
course of business; or (iii) are not validly and effectively assigned to Buyer
pursuant to this Agreement;

(m)    any Liabilities to indemnify, reimburse or advance amounts to any present
or former officer, director, employee or agent of the Seller (including with
respect to any breach of fiduciary obligations by same);

(n)    any Liabilities under the Excluded Contracts or any other Contracts,
including Intellectual Property Agreements, (i) which are not validly and
effectively assigned to Buyer pursuant to this Agreement; or (ii) which do not
conform to the representations and warranties with respect thereto contained in
this Agreement; or to the extent such Liabilities arise out of or relate to a
breach by the Seller of such Contracts between the date of the cure claim notice
and prior to Closing;

(o)    any Liabilities associated with debt, loans, credit facilities or
financings of the Seller;

(p)    any Liabilities arising out of, in respect of or in connection with the
failure by the Seller or any of its Affiliates to comply with any Law or
Governmental Order;

(q)    any Liabilities or payables under insurance policies of Seller, except to
the extent those insurance policies are Assigned Contracts and Buyer agrees to
assume any Liabilities thereunder, which are listed on Section 2.03 of the
Disclosure Schedules;

(r)    any Liabilities for fees, expenses or costs derived from the Seller being
in bankruptcy or for administrative processes that are outside of the normal
course of business;

 

14



--------------------------------------------------------------------------------

(s)    all Liabilities related to clinical supplies, quality control,
preclinical testing, toxicology testing, clinical trials, and preparation and
submission of applications for obtaining Regulatory Approval for any products
relating to the Compound that were incurred prior to the Closing; and

(t)    any Environmental Claims, or Liabilities under Environmental Laws, to the
extent arising out of or relating to facts, circumstances or conditions existing
on or prior to the Closing or otherwise to the extent arising out of any actions
or omissions of the Seller.

Section 2.05    Purchase Price. The aggregate purchase price for the Purchased
Assets shall be as set forth below (the “Purchase Price”), which includes the
assumption of the Assumed Liabilities:

(a)    The Purchase Price shall include the following:

(i)    Three Million, Two Hundred Forty Seven Thousand Dollars ($3,247,000)
(“Cash Consideration”);

(ii)    Waiver of Buyer’s right to payment on account of the proof of claim for
an amount of at least $19,950,000, filed on March 15, 2019, and identified as
Claim No. 4 in the Bankruptcy Case;

(iii)    Waiver of Grifols Worldwide Operations Limited’s right to payment on
account of the proof of claim for an amount of at least $11,785,898.96, filed on
March 15, 2019, and identified as Claim No. 5;

(iv)    The Milestone Payments described in Section 2.06 hereof; and

(v)    The Royalties described in Section 2.07 hereof.

(b)    The Cash Consideration, less the value of the Assumed Liabilities, shall
be paid to Seller by wire transfer of immediately available funds at the
Closing. All Cure Costs (other than Cure Costs that are Assumed Liabilities)
shall be paid by Seller, directly out of the Cash Consideration, to the Contract
counterparties set forth on Section 2.04(e) of the Disclosure Schedules, at
Closing and evidence of payment shall be promptly provided to Buyer.
Notwithstanding any other statements in this Section 2.05, the Milestone
Payments shall be only paid pursuant to Section 2.06 hereof and the Royalties
shall be only paid pursuant to Section 2.07 hereof.

Section 2.06    Milestone Payments. Buyer shall make each of the following
milestone payments (each, a “Milestone Payment”) to Seller upon the achievement
by Buyer or any Third Party of the following milestone events (each, a
“Milestone Event”) in connection with the Development of an Aradigm Product for
the Initial Indication. Buyer shall pay to Seller each such amount within sixty
(60) days after Buyer receives a properly documented invoice from Seller in
connection with the achievement of the applicable Milestone Event. For clarity,
each of the following Milestone Payments are one-time only payments and each
Milestone Payment shall be made once upon the first occurrence of the applicable
Milestone Event, regardless of the number of Aradigm Products that achieve such
Milestone Event. Buyer shall notify Seller in writing promptly, but in any event
within thirty (30) days, of the achievement of a Milestone Event.

 

15



--------------------------------------------------------------------------------

1.    Approval of any Aradigm Product by the FDA regardless of whether the
Product is the only inhaled antibiotic approved by the FDA for non-CF
bronchiectasis on the approval date.    $2 million 2.    Approval of any Aradigm
Product by the EMA regardless of whether the Product is the only inhaled
antibiotic approved by the FDA for non-CF bronchiectasis on the approval date.
   $1 million

Section 2.07    Royalties.

(a)    Aradigm Products. During the Royalty Term, Buyer shall pay to Seller
royalties (“Royalties”) equal to twenty-five percent (25%) of the royalties
received by Buyer in connection with the sale of any Aradigm Product under any
definitive agreement between Buyer and any licensee for the Development and
Commercialization of any Aradigm Product, if any, net of any and all Third Party
royalties Buyer is required to pay, related to the Development or
Commercialization of such Aradigm Product. For the avoidance of doubt, such
twenty-five percent (25%) payable to Seller is calculated after disbursements
are made to any and all Third Party royalties that Buyer is obligated to pay
related to the Development and Commercialization of such Aradigm Product.

(b)    Royalty Reports and Payments. Within forty-five (45) days following the
end of each calendar quarter, commencing, with respect to Buyer’s obligations
under Section 2.07(a), with the calendar quarter in which the First Commercial
Sale of any Aradigm Product is made anywhere in the Territory, Buyer shall
provide Seller with a royalty report on a country-by-country and
product-by-product basis, which shall include: (i) the amount of gross sales of
such applicable Aradigm Product in the Territory, (ii) a calculation of the
Royalties due on such sales, and (iii) the exchange rate for such country. Such
report shall include such other information reasonably requested by Seller,
provided that such information reasonably relates to the sale of Aradigm
Products that are the subject of this Agreement. Within thirty (30) days of the
delivery of the applicable quarterly report, the Buyer shall pay in Dollars all
Royalties due to Seller in connection with such quarterly report.

Section 2.08    Allocation of Purchase Price. Seller and Buyer agree that the
Purchase Price and the Assumed Liabilities (plus other relevant items) shall be
allocated among the Purchased Assets for all purposes (including Tax and
financial accounting) in accordance with Section 2.08 of the Disclosure Schedule
(the “Allocation Schedule”). Buyer and Seller shall file all Tax Returns
(including amended returns and claims for refund) and information reports in a
manner consistent with the Allocation Schedule.

 

16



--------------------------------------------------------------------------------

Section 2.09    Third Party Consents. To the extent that the Seller’s rights
under any Assigned Contract or Permit constituting a Purchased Asset, or any
other Purchased Asset, may not be assigned to Buyer without the consent of
another Person, or such assignment ordered pursuant to a Final Order of the
Bankruptcy Court, which consent or Final Order has not been obtained, this
Agreement shall not constitute an agreement to assign the same if an attempted
assignment would constitute a breach thereof or be unlawful, and Seller, at
Seller’s expense, shall use commercially reasonable efforts to obtain any such
required consent(s) and Final Order as promptly as possible. If any such consent
or Final Order shall not be obtained or if any attempted assignment would be
ineffective or would impair Buyer’s rights under the Purchased Asset in question
so that Buyer would not in effect acquire the benefit of all such rights, then
Seller, to the maximum extent permitted by law and the Purchased Asset, shall
act after the Closing as Buyer’s agent in order to obtain for it the benefits
thereunder and shall cooperate, to the maximum extent permitted by Law and the
Purchased Asset, with Buyer in any other reasonable arrangement designed to
provide such benefits to Buyer. Notwithstanding any provision in this
Section 2.09 to the contrary, Buyer shall not be deemed to have waived its
rights under Section 7.02(l) hereof unless and until Buyer either provides
written waivers thereof or elects to proceed to consummate the transactions
contemplated by this Agreement at Closing.

ARTICLE III

CLOSING

Section 3.01    Closing. Subject to the terms and conditions of this Agreement,
the consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place at such time, date or place as Seller and Buyer may
mutually agree upon in writing; provided, however, that Seller and Buyer shall
use reasonable best efforts to ensure that the Closing occurs within seven
(7) days of the entry of a Final Order of the Bankruptcy Court approving the
Transaction (the “Sale Order”) pursuant to Sections 105, 363 and 365 of the
Bankruptcy Code and applicable Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”), which order shall include the authorization for the
assumption and/or rejection by Seller of certain executory contracts and
unexpired leases and the assignment of all assumed executory contracts and
unexpired leases to Buyer pursuant to Section 365 of the Bankruptcy Code, all in
the manner and subject to the terms and conditions set forth in this Agreement
and the Sale Order and in accordance with applicable provisions of the
Bankruptcy Code, and on or prior to April 10, 2020. In lieu of making a personal
appearance at the Closing, the documents and any proceeds to be delivered by a
party may be delivered and tendered in escrow prior to or on the Closing Date.
The date on which the Closing is to occur is herein referred to as the “Closing
Date”.

Section 3.02    Closing Deliverables.

(a)    At the Closing, Seller shall deliver to Buyer the following:

(i)    the Sale Order, which shall be a Final Order or shall provide for a
waiver of Federal Rule of Bankruptcy Procedure 6004(h) and that Buyer is a good
faith purchaser and entitled to the protections of Section 363(m) of the
Bankruptcy

 

17



--------------------------------------------------------------------------------

Code and shall set forth (x) that the Purchased Assets are being transferred
free and clear of all Liens, Claims and Encumbrances, except for the Permitted
Encumbrances, upon any of the Purchased Assets, (y) authorizing Seller to
execute all documents necessary to effectuate the Transaction; and (z) contain
such other customary provisions of similar Sale Orders, including but not
limited to those items identified in Section 7.02;

(ii)     a bill of sale in form and substance reasonably satisfactory to Buyer
(the “Bill of Sale”) and duly executed by Seller, transferring the tangible
personal property included in the Purchased Assets to Buyer;

(iii)    patent assignments in form and substance reasonably satisfactory to
Buyer (the “Intellectual Property Assignments”) and duly executed by Seller,
transferring all of Seller’s respective right, title and interest in and to the
Intellectual Property Assets to Buyer;

(iv)    the Seller Closing Certificate;

(v)    the FIRPTA Certificate;

(vi)    the certificates of an acting officer of Seller required by
Section 7.02(m) and Section 7.02(n);

(vii)    copies of documentation delivered by Seller to Governmental Authorities
or other regulatory agencies in order to transfer the Regulatory Information, as
applicable;

(viii)    physical possession of all tangible Purchased Assets, including Books
and Records. With respect to tangible Purchased Assets held by any Third Party
on behalf of Seller, Seller shall assist Buyer in arranging to have such Third
Party continue to hold such Purchase Assets on behalf of Buyer;

(ix)    the consents or approvals set forth on Schedule 3.02(a)(ix); and

(x)    such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement, including, but not limited to any
required consents for the Assigned Contracts as finally determined by the
Bankruptcy Court.

(b)    At the Closing, Buyer shall deliver to Seller the following:

(i)    the portion of Purchase Price due at the Closing, pursuant to
Section 2.05(b);

(ii)    the Buyer Closing Certificate;

(iii)    the certificates of the Secretary or Assistant Secretary of Buyer
required by Section 7.03(f) and Section 7.03(g).

 

18



--------------------------------------------------------------------------------

Section 3.03    Transfer Following Closing. If Seller identifies any Purchased
Asset in its possession or that of its Affiliates following the Closing
(including, but not limited to, any Contract that was not disclosed to Buyer,
provided that Buyer agrees in writing that such Contract is an Assigned Contract
hereunder) that was not assigned to, or not delivered to, Buyer prior to the
Closing, or otherwise comes within the possession of Seller following the
Closing, then Seller shall, subject to Buyer’s written consent, transfer or
cause to be transferred such asset to Buyer or its designee as soon as
reasonably practicable and for no further consideration (it being acknowledged
and agreed that Buyer shall have already paid good consideration for all such
Purchased Assets by paying the Purchase Price). Seller shall notify Buyer as
soon as reasonably practicable upon becoming aware that there are any such
assets in its possession.

If Buyer identifies any Excluded Asset in its possession that was inadvertently
transferred to Buyer prior to the Closing or otherwise comes within the
possession of Buyer following the Closing, Buyer shall transfer such asset to
Seller or its designee as soon as reasonably practicable and for no
consideration. Buyer shall notify Seller as soon as reasonably practicable upon
becoming aware that there are any such assets in its possession.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules Seller represents and warrants to Buyer that the statements contained
in all other sections of this ARTICLE IV, are true and correct as of the date
hereof and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, in which case such representations
and warranties are true and correct as of such specified date).

Section 4.01    Organization and Qualification of Seller. The Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of California and (subject only to the pendency of the Bankruptcy
Case) has full corporate power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on its
business as currently conducted. Section 4.01 of the Disclosure Schedules sets
forth each jurisdiction in which the Seller is licensed or qualified to do
business, and the Seller is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which the ownership of the Purchased
Assets or the operation of its business as currently conducted makes such
licensing or qualification necessary.

Section 4.02    Authority of Seller. The Seller has full corporate power and
authority to enter into this Agreement and the Ancillary Documents to which such
Seller is a party, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby, it being
acknowledged and understood that this Transaction is subject to the approval of
the Bankruptcy Court. Subject to the entry of the Sale Order, this Agreement has
been duly executed and delivered by the Seller, and (assuming due authorization,
execution and delivery by Buyer) this Agreement constitutes a legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms. Subject to the entry of the Sale Order, when each Ancillary
Document to which the Seller is or will be a party has been duly executed and
delivered by such Seller (assuming due authorization, execution and delivery by
each other party thereto), such Ancillary Document will constitute a legal and
binding obligation of such Seller enforceable against it in accordance with its
terms.

 

19



--------------------------------------------------------------------------------

Section 4.03    No Conflicts; Consents. The execution, delivery and performance
by the Seller of this Agreement and the Ancillary Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the articles of organization, operating
agreement or other organizational documents of the Seller; (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to Seller, the Seller’s business or the Purchased Assets;
(c) except as set forth in Section 4.03 of the Disclosure Schedules, require the
consent, notice or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default or an event that, with or without
notice or lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract or Permit to which the Seller is a party or by
which the Seller is bound or to which any of the Purchased Assets are subject
(including any Assigned Contract); or (d) result in the creation or imposition
of any Lien, Claim or Encumbrance, other than Permitted Encumbrances, on the
Purchased Assets. Notwithstanding the foregoing, no failure to obtain any
consent not required by the Bankruptcy Code and Sale Order shall be deemed a
breach of the representations in this Section 4.03. Other than the approval of
the Bankruptcy Court pursuant to the Sale Order, no consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to the Seller in connection with the
execution and delivery of this Agreement or any of the Ancillary Documents and
the consummation of the transactions contemplated hereby and thereby.

Section 4.04    Absence of Certain Changes, Events and Conditions. Except as set
forth in Section 4.04 of the Disclosure Schedules, and other than in the
ordinary course of business consistent with past practice, since the Petition
Date there has not been any:

(a)    event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(b)    entry into any Contract that would constitute a Material Contract;

(c)    transfer, assignment, sale or other disposition of any of the Purchased
Assets, except for the sale of Inventory in the ordinary course of business;

(d)    transfer or assignment of or grant of any license or sublicense under or
with respect to any Intellectual Property Assets or Intellectual Property
Agreements (except non-exclusive licenses or sublicenses granted in the ordinary
course of business consistent with past practice);

(e)    abandonment or lapse of or failure to maintain in full force and effect
any Intellectual Property Registration, or failure to take or maintain
reasonable measures to protect the confidentiality or value of any Trade Secrets
included in the Intellectual Property Assets;

(f)    material damage, destruction or loss, or any material interruption in
use, of any Purchased Assets, whether or not covered by insurance;

 

20



--------------------------------------------------------------------------------

(g)    acceleration, termination, material modification to or cancellation of
any Assigned Contract or Permit;

(h)    material capital expenditures which would constitute an Assumed
Liability; and

(i)    imposition of any new Lien, Claim or Encumbrance upon any of the
Purchased Assets.

(j)    any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

Section 4.05    Material Contracts.

(a)    Section 4.05(a) of the Disclosure Schedules lists each of the following
Contracts (x) by which any of the Purchased Assets are bound or affected or
(y) to which the Seller is a party or by which it is bound (such Contracts,
together with all Intellectual Property Agreements set forth in Section 4.08(b),
“Material Contracts”):

(i)    all Contracts relating to the Purchased Assets involving aggregate
consideration in excess of $25,000;

(ii)    all Contracts that require the Seller to purchase or sell a stated
portion of the requirements or outputs of its business or that contain “take or
pay” provisions;

(iii)    all Contracts that provide for the indemnification of any Person or the
assumption of any Tax, environmental or other Liability of any Person;

(iv)    any license of Intellectual Property;

(v)    all Contracts with any Governmental Authority (“Government Contracts”);

(vi)    all Contracts that limit or purport to limit the ability of Seller to
compete in any line of business or with any Person or in any geographic area or
during any period of time;

(vii)    all joint venture, partnership or similar Contracts;

(viii)    all Contracts for the sale of any of the Purchased Assets or for the
grant to any Person of any option, right of first refusal or preferential or
similar right to purchase any of the Purchased Assets;

(ix)    all powers of attorney with respect to Seller or any Purchased Asset;
and

 

21



--------------------------------------------------------------------------------

(x)    all Contracts that contemplate the payment of a royalty by Seller to a
Third Party; and

(xi)    all other Contracts that are material to the Purchased Assets or the
operation of the Seller’s business and not previously disclosed pursuant to this
Section 4.05.

(b)    Upon assumption and payment of the cure amount (if any), each Material
Contract is valid and binding on the Seller party thereto in accordance with its
terms and is in full force and effect. Except as set forth in Section 4.05(b) of
the Disclosure Schedules: (i) neither the Seller nor any other party thereto is
in breach of or default under (or is alleged to be in breach of or default
under), or has provided or received any notice of any intention to terminate,
any Material Contract; (ii) no event or circumstance has occurred that, with
notice or lapse of time or both, would constitute an event of default under any
Material Contract or result in a termination thereof or would cause or permit
the acceleration or other changes of any right or obligation or the loss of any
benefit thereunder; and (iii) there are no material disputes pending or
threatened under any Contract included in the Purchased Assets. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Buyer.

Section 4.06    Title to Purchased Assets. The Seller has good and valid title
to, or a valid leasehold or contractual interest in, all of the Purchased
Assets. Subject to entry of the Sale Order, all Purchased Assets (including
leasehold and contractual interests that are assumed and assigned) will be sold
free and clear of all Liens, Claims and Encumbrances except for the following
(collectively referred to as “Permitted Encumbrances”):

(a)    those items set forth in Section 4.06 of the Disclosure Schedules; and

(b)    liens for Taxes not yet due and payable.

Section 4.07    Purposely Omitted

Section 4.08    Intellectual Property.

(a)    Section 4.08(a) of the Disclosure Schedules contains a correct, current
and complete list of: (i) all Intellectual Property Registrations, specifying as
to each, as applicable: the title, mark, or design; the jurisdiction by or in
which it has been issued, registered or filed; the patent, registration or
application serial number; the issue, registration or filing date; and the
current status; (ii) all unregistered Trademarks included in the Intellectual
Property Assets; (iii) all proprietary Software included in the Intellectual
Property Assets; and (iv) all other Intellectual Property Assets that are used
or held for use by Seller. After reasonable inquiry, to the knowledge of Seller,
all required filings and fees related to the Intellectual Property Registrations
have been timely filed with and paid to the relevant Governmental Authorities
and authorized registrars, and all Intellectual Property Registrations are
otherwise in good standing. Seller has provided Buyer with true and complete
copies of file histories, documents, certificates, office actions,
correspondence and other materials related to all Intellectual Property
Registrations and has advised Buyer that official copies may be obtained from
through the Patent Office’s web site.

 

22



--------------------------------------------------------------------------------

(b)    Section 4.08(b) of the Disclosure Schedules contains a correct, current
and complete list of all Intellectual Property Agreements, specifying for each
the date, title and parties thereto. After reasonable inquiry, to the knowledge
of Seller, Seller has provided Buyer with true and complete copies (or in the
case of any oral agreements, a complete and correct written description) of all
such Intellectual Property Agreements, including all modifications, amendments
and supplements thereto and waivers thereunder. Each Intellectual Property
Agreement is valid and binding on Seller and, to the knowledge of Seller, on
each other party thereto in accordance with its terms and is in full force and
effect. Neither the Seller nor any other party thereto is, or is alleged to be,
in breach of or default under, or has provided or received any notice of breach
of, default under, or intention to terminate (including by non-renewal), any
Intellectual Property Agreement.

(c)    Except as indicated on Section 4.08(c) of the Disclosure Schedules,
Seller is the sole and exclusive legal and beneficial, and with respect to the
Intellectual Property Registrations, record, owner of all right, title and
interest in and to the Intellectual Property Assets, and has the valid and
enforceable right to use all other Intellectual Property used or held for use in
or necessary for the conduct of its business as currently conducted or as
proposed to be conducted, in each case, free and clear of Liens, Claims and
Encumbrances other than Permitted Encumbrances.

(d)    Neither the execution, delivery or performance of this Agreement, nor the
consummation of the transactions contemplated hereunder, will result in the loss
or impairment of or payment of any additional amounts with respect to, nor
require the consent of any other Person in respect of, the Buyer’s right to own
or use any Intellectual Property Assets or any Intellectual Property subject to
any Intellectual Property Agreement.

(e)    Except as indicated on Section 4.08(e) of the Disclosure Schedules, all
of the Intellectual Property Assets are valid and enforceable, all Intellectual
Property Registrations are subsisting and in full force and effect, and Seller
has taken all necessary steps to maintain and enforce the Intellectual Property
Assets and to preserve the confidentiality of all Trade Secrets included in the
Intellectual Property Assets, including by requiring all Persons having access
thereto to execute binding, written non-disclosure agreements.

(f)    Except as indicated on Section 4.08(f) of the Disclosure Schedules, to
the knowledge of Seller, the Seller’s use of the Intellectual Property Assets
and the Intellectual Property licensed under the Intellectual Property
Agreements in connection therewith, and the products, processes, and services of
the Seller’s business have not to the knowledge of Seller infringed,
misappropriated, or otherwise violated and to the knowledge of Seller will not
infringe, misappropriate, or otherwise violate the Intellectual Property or
other rights of any Person. To the knowledge of Seller, no Person has infringed,
misappropriated, or otherwise violated any Intellectual Property Assets or the
Intellectual Property licensed under the Intellectual Property Agreements.

 

23



--------------------------------------------------------------------------------

(g)    Except as indicated on Section 4.08(g) of the Disclosure Schedules, there
are no Actions (including any opposition, cancellation, revocation, review, or
other proceeding) settled, pending or threatened (in written or oral form,
including in the form of offers to obtain a license): (i) alleging any
infringement, misappropriation or other violation of the Intellectual Property
of any Person by Seller; (ii) challenging the validity, enforceability,
registrability, patentability or ownership of any Intellectual Property Assets;
or (iii) by the Seller or any other Person alleging any infringement,
misappropriation or violation by any Person of any Intellectual Property Assets.
Seller is not aware of any facts or circumstances that could reasonably be
expected to give rise to any such Action. Seller is not subject to any
outstanding or prospective Governmental Order (including any motion or petition
therefor) that does or could reasonably be expected to restrict or impair the
use of any Intellectual Property Assets.

Section 4.09    Purposely Omitted

Section 4.10    Purposely Omitted

Section 4.11    Customers and Suppliers. Section 4.11 of the Disclosure
Schedules sets forth (i) each supplier of goods and services related to the
Intellectual Property Assets to whom the Seller has paid consideration for goods
or services rendered in an amount greater than or equal to $50,000 in either of
the two most recent fiscal years (collectively, the “Material Suppliers”); and
(ii) the amount of purchases from each Material Supplier during such periods.
The Seller has not received any notice, and has no reason to believe, that any
of the Material Suppliers has ceased, or intends to cease, to supply goods or
services to Seller or to otherwise terminate or materially reduce its
relationship with Seller.

Section 4.12    Insurance. Section 4.12 of the Disclosure Schedules sets forth
(a) a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers’ compensation, vehicular, fiduciary liability and other casualty and
property insurance maintained by Seller or its Affiliates (collectively, the
“Insurance Policies”); and (b) a list of all pending claims and the claims
history for Seller since January 1, 2016. Except as set forth on Section 4.12 of
the Disclosure Schedules, there are no claims pending under any such Insurance
Policies as to which coverage has been questioned, denied or disputed or in
respect of which there is an outstanding reservation of rights. The Seller nor
any of its Affiliates has received any written notice of cancellation of,
undisclosed premium increase with respect to, or alteration of coverage under,
any of such Insurance Policies. All premiums due on such Insurance Policies have
either been paid or, if not yet due, accrued. All such Insurance Policies
(a) are in full force and effect and enforceable in accordance with their terms;
(b) are provided by carriers who are believed to be financially solvent; and
(c) have not been subject to any lapse in coverage. Neither the Seller nor any
of their respective Affiliates is in default under, or has otherwise failed to
comply with, in any material respect, any provision contained in any such
Insurance Policy. The Insurance Policies are of the type and in the amounts
customarily carried by Persons conducting a business similar to the Seller and
are sufficient for compliance with all applicable Laws and Contracts to which
the Seller is a party or by which it is bound. True and complete copies of the
Insurance Policies have been made available to Buyer.

 

24



--------------------------------------------------------------------------------

Section 4.13    Legal Proceedings; Governmental Orders.

(a)    Except as set forth in Section 4.13(a) of the Disclosure Schedules, there
are no Actions pending or threatened against or by Seller (a) relating to or
affecting the Purchased Assets or the Assumed Liabilities; or (b) that challenge
or seek to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement. To the knowledge of Seller, no event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

(b)    There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against, relating to or affecting the Seller. The
Seller is in compliance with the terms of each Governmental Order set forth in
Section 4.13(b) of the Disclosure Schedules. To the knowledge of Seller, no
event has occurred or circumstances exist that may constitute or result in (with
or without notice or lapse of time) a violation of any such Governmental Order.

Section 4.14    Compliance With Laws; Permits.

(a)    The Seller has complied, and is now complying, with all Laws applicable
to the conduct of its business as currently conducted or the ownership and use
of the Purchased Assets and any allegations to the contrary that are known to
Seller have been disclosed in this Agreement.

(b)    All Permits required for Seller to own and use the Purchased Assets have
been obtained by Seller and are valid and in full force and effect. All fees and
charges with respect to such Permits as of the date hereof have been paid in
full. Section 4.14(b) of the Disclosure Schedules lists all current Permits
issued to Seller that are required for Seller to own and use the Purchased
Assets, including the names of the Permits and their respective dates of
issuance and expiration. To the knowledge of Seller, no event has occurred that,
with or without notice or lapse of time or both, would reasonably be expected to
result in the revocation, suspension, lapse or limitation of any Permit set
forth in Section 4.14(b) of the Disclosure Schedules.

Section 4.15    Purposely Omitted.

Section 4.16    Employment Matters.

(a)    Seller has provided to Buyer a list of all persons who have been
employees, independent contractors or consultants of the Seller at any time
since January 1, 2019, including any employee who is on a leave of absence of
any nature, paid or unpaid, authorized or unauthorized, which sets forth for
each such individual the following: (i) name; (ii) title or position (including
whether full-time or part-time); (iii) hire or retention date; and (iv) contact
information.

 

25



--------------------------------------------------------------------------------

(b)    With respect to each Government Contract, the Seller is and has been in
compliance with Executive Order No. 11246 of 1965 (“E.O. 11246”), Section 503 of
the Rehabilitation Act of 1973 (“Section 503”) and the Vietnam Era Veterans’
Readjustment Assistance Act of 1974 (“VEVRAA”), including all implementing
regulations. The Seller maintains and complies with affirmative action plans in
compliance with E.O. 11246, Section 503 and VEVRAA, including all implementing
regulations. The Seller is not, nor has the Seller been for the past three
(3) years, the subject of any audit, investigation or enforcement action by any
Governmental Authority in connection with any Government Contract or related
compliance with E.O. 11246, Section 503 or VEVRAA. The Seller has not been
debarred, suspended or otherwise made ineligible from doing business with the
United States government or any government contractor. The Seller is in
compliance with and has complied with all immigration laws, including any
applicable mandatory E-Verify obligations.

Section 4.17    Taxes. Except as set forth in Section 4.17 of the Disclosure
Schedules:

(a)    The Seller is not a party to any Action by any taxing authority. There
are no pending or threatened Actions by any taxing authority.

(b)    There are no Encumbrances for Taxes upon any of the Purchased Assets nor
is any taxing authority in the process of imposing any Encumbrances for Taxes on
any of the Purchased Assets (other than for current Taxes not yet due and
payable).

(c)    The Seller is not a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2.

(d)    The Seller is not, nor has the Seller been, a party to, or a promoter of,
a “reportable transaction” within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011 4(b).

(e)    None of the Purchased Assets is (i) required to be treated as being owned
by another person pursuant to the so-called “safe harbor lease” provisions of
former Section 168(f)(8) of the Internal Revenue Code of 1954, as amended,
(ii) subject to Section 168(g)(1)(A) of the Code, or (iii) subject to a
disqualified leaseback or long-term agreement as defined in Section 467 of the
Code.

(f)    None of the Purchased Assets is tax-exempt use property within the
meaning of Section 168(h) of the Code.

Section 4.18    Brokers. Except for EMA Partners, LLC, a Colorado limited
liability company, no broker, finder or investment banker engaged by Seller is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or any Ancillary Document
based upon arrangements made by or on behalf of Seller. Seller shall be solely
responsible for any and all fees owed to EMA Partners, LLC.

Section 4.19    Designations. The Orphan Drug Designation and the Qualified
Infectious Disease Product Designation, or any other regulatory designations,
exclusivities, or government authorizations, with respect to the Compound have
not been revoked and will not be revoked as of the Closing Date.

 

26



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Seller that the statements contained
in this ARTICLE V are true and correct as of the date hereof and as of the
Closing Date (except for representations and warranties that expressly relate to
a specified date, in which case such representations and warranties are true and
correct as of such specified date).

Section 5.01    Organization of Buyer. Buyer is a company duly organized,
validly existing and in good standing under the Laws of the Country of Spain.

Section 5.02    Authority of Buyer. Buyer has full corporate power and authority
to enter into this Agreement and the Ancillary Documents to which Buyer is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any Ancillary Document to which Buyer is a party,
the performance by Buyer of its obligations hereunder and thereunder and the
consummation by Buyer of the transactions contemplated hereby and thereby have
been duly authorized by all requisite limited liability company action on the
part of Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms. When each Ancillary Document to which Buyer
is or will be a party has been duly executed and delivered by Buyer (assuming
due authorization, execution and delivery by each other party thereto), such
Ancillary Document will constitute a legal and binding obligation of Buyer
enforceable against it in accordance with its terms.

Section 5.03    No Conflicts; Consents. The execution, delivery and performance
by Buyer of this Agreement and the Ancillary Documents to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of formation, operating
agreement or other organizational documents of Buyer; (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to Buyer; or (c) require the consent, notice or other action by
any Person under any Contract to which Buyer is a party. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the Ancillary Documents
and the consummation of the transactions contemplated hereby and thereby and
such consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, in the aggregate, would not have a Material Adverse Effect.

Section 5.04    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any Ancillary Document based upon
arrangements made by or on behalf of Buyer.

 

27



--------------------------------------------------------------------------------

Section 5.05    Legal Proceedings. There are no Actions pending or, threatened
against or by Buyer or any Affiliate of Buyer that challenge or seek to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. No
event has occurred or circumstances exist that may give rise or serve as a basis
for any such Action.

ARTICLE VI

COVENANTS

Section 6.01    Bankruptcy Court Approval.

(a)    Seller shall file (or shall have filed) a motion (the “Sale Motion”) with
the Bankruptcy Court as soon as practicable, but not more than two business days
from the execution of this Agreement, in form and substance reasonably
satisfactory to Buyer, and use its commercially reasonable efforts to obtain the
entry of an order approving the sale of the Purchased Assets to Buyer and of the
Transaction pursuant to the terms and conditions of this Agreement, subject to
higher and better bids, and approving certain bid procedures and bid
protections, as set forth in Section 6.01(b) hereof, in connection with the sale
of the Purchased Assets (the “Sale Procedure Order”).

(b)    The Sale Procedure Order shall describe the procedures that shall govern
an auction sale of the Assets (the “Auction”), including, but not limited to:

(i)    approving this Agreement as an approved stalking horse bid;

(ii)    establishing the date of the Auction (the “Auction Date”) and the
location of the Auction;

(iii)    a requirement that in order to be qualified to bid on the Assets at the
Auction, prospective bidders must deposit the cash amount equal to at least ten
percent (10%) of the cash component of the proposed purchase price with Citizens
Business Bank as an earnest money deposit and submit a signed asset purchase
agreement in substantially the same form as this Agreement (black-lined to show
the changes against this Agreement), in each case by no later than 5:00 p.m.
(Pacific Standard Time) on the date that is five (5) days before the Auction
Date (the “Bid Deadline”);

(iv)    the nature of the financial information that prospective bidders must
submit to establish their financial capacity to consummate a successful bid for
the Purchased Assets (in at least the amount of the Initial Upset Bid), which
shall be delivered by no later than the Bid Deadline;

(v)    the nature of the notice of the Auction and the Sale Motion that must be
disseminated to creditors of the Seller, parties in interest in the Bankruptcy
Case and potential interested prospective bidders;

 

28



--------------------------------------------------------------------------------

(vi)    the minimum upset bid required to start the auction sale shall be
$750,000 above the Purchase Price (the “Initial Upset Bid”);

(vii)    following an Initial Upset Bid, the incremental amount by which each
bid must exceed the prior bid, shall be $100,000, except that any subsequent bid
by Buyer may credit bid the Break-Up Fee;

(viii)    setting the date for the hearing to be held by the Bankruptcy Court on
final approval of the Sale Motion and determination of the highest and best bid
(the “Sale Hearing”);

(ix)    setting the deadline for the filing with the Bankruptcy Court of
objections to the Sale Motion, which shall be fourteen (14) days prior to the
Sale Hearing;

(x)    setting the deadline for the filing with the Bankruptcy Court of
objections to and/or to assert any cure claims, defaults or any other claims in
connection with the assumption and/or assignment of the Assigned Contracts,
which shall be fourteen (14) days prior to the Sale Hearing; and

(xi)    such other procedures as requested by the Seller or Buyer and approved
by the Bankruptcy Court as reasonable under the circumstances of the Bankruptcy
Case.

Section 6.02    Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), the Seller shall:

(a)    preserve and maintain all Permits required for the ownership and use of
the Purchased Assets;

(b)    maintain the properties and assets included in the Purchased Assets in
the same condition as they were on the date of this Agreement;

(c)    defend and protect the properties and assets included in the Purchased
Assets from infringement or usurpation, including, but not limited to making all
required filings and paying all required fees to preserve and maintain ownership
and validity of the Intellectual Property Assets;

(d)    perform all of its obligations under all Assigned Contracts;

(e)    maintain the Books and Records in accordance with past practice;

(f)    comply in all material respects with all Laws applicable to the ownership
and use of the Purchased Assets; and

(g)    not take or permit any action that would cause any of the changes, events
or conditions described in Section 4.04 to occur.

 

29



--------------------------------------------------------------------------------

Section 6.03    Access to Information. From the date hereof until the Closing,
the Seller shall (a) afford Buyer and its Representatives access to and the
right to inspect all of the properties, assets, premises, Books and Records,
Contracts and other documents and data related to Seller; (b) furnish Buyer and
its Representatives with such financial, operating, clinical, regulatory and
other data and information related to the Purchased Assets as Buyer or any of
its Representatives may reasonably request; and (c) instruct the Representatives
of such Seller to cooperate with Buyer in its investigation. Any investigation
pursuant to this shall be conducted in such manner as not to interfere
unreasonably with the conduct of the business of the Seller. No investigation by
Buyer or other information received by Buyer shall operate as a waiver or
otherwise affect any representation, warranty or agreement given or made by the
Seller in this Agreement. The foregoing requirements are limited to reasonable
compliance during normal business hours.

Section 6.04    Notice of Certain Events.

(a)    From the date hereof until the Closing, Seller shall promptly notify
Buyer in writing of:

(i)    any fact, circumstance, event or action the existence, occurrence or
taking of which (A) has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (B) has resulted
in, or could reasonably be expected to result in, any representation or warranty
made by the Seller hereunder not being true and correct or (C) has resulted in,
or could reasonably be expected to result in, the failure of any of the
conditions set forth in Section 7.02 to be satisfied;

(ii)    any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

(iii)    any notice or other communication from any Governmental Authority; and

(iv)    any Actions commenced or threatened against, relating to or involving or
otherwise affecting the Seller, the Purchased Assets or the Assumed Liabilities
that, if pending on the date of this Agreement, would have been required to have
been disclosed pursuant to Section 4.13 or that relates to the consummation of
the transactions contemplated by this Agreement.

(b)    Buyer’s receipt of information pursuant to this Section 6.04 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by the Seller in this Agreement (including Section 8.02
and Section 9.01(b)) and shall not be deemed to amend or supplement the
Disclosure Schedules.

Section 6.05    Employees and Employee Benefits.

(a)    Buyer shall have no obligations whatsoever for, any compensation or other
amounts payable to any current or former employee, officer, director,
independent contractor or consultant of the Seller, including, without
limitation, hourly pay,

 

30



--------------------------------------------------------------------------------

commission, bonus, salary, accrued vacation, fringe, pension or profit sharing
benefits or severance pay for any period relating to the service with such
Seller at any time on or prior to the Closing Date.

(b)    The Seller shall remain solely responsible for the satisfaction of all
claims for medical, dental, life insurance, health accident or disability
benefits brought by or in respect of current or former employees, officers,
directors, independent contractors or consultants of Seller or the spouses,
dependents or beneficiaries thereof, which claims relate to events occurring on
or prior to the Closing Date. The Seller also shall remain solely responsible
for all worker’s compensation claims of any current or former employees,
officers, directors, independent contractors or consultants of the Seller which
relate to events occurring on or prior to the Closing Date.

Section 6.06    Confidentiality. Seller shall, and shall cause its Affiliates
to, hold, and shall cause its or their respective Representatives to hold, in
confidence any and all information, whether written or oral, concerning the
business of the Seller, except to the extent that Seller can show that such
information (a) is generally available to and known by the public through no
fault of Seller, any of its Affiliates or their respective Representatives;
(b) is lawfully acquired by Seller, any of its Affiliates or their respective
Representatives from and after the Closing from sources which are not prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation; or (c) Seller believes based upon the advice of counsel that
disclosure is required in connection with the Auction or the Bankruptcy Case. If
the Seller or any of its Affiliates or their respective Representatives are
compelled to disclose any information by judicial or administrative process or
by other requirements of Law, Seller shall promptly notify Buyer in writing and
shall disclose only that portion of such information which Seller is advised by
its counsel in writing is legally required to be disclosed, provided that Seller
shall use reasonable best efforts to obtain an appropriate protective order or
other reasonable assurance that confidential treatment will be accorded such
information. Notwithstanding the foregoing, Buyer acknowledges and agrees that
this Section 6.06 is only enforceable if Buyer is the successful bidder at the
Auction Sale and the Transaction closes. Further notwithstanding the foregoing,
effective as of the date hereof, nothing herein shall permit Seller to disclose
the name(s) of any potential licensees of the Aradigm Products. Seller
acknowledges that the terms of the preceding sentence shall survive any
termination of this Agreement.

Section 6.07    Governmental Approvals and Consents.

(a)    Each party hereto shall, as promptly as possible, (i) make, or cause or
be made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Authorities that may be or become necessary for its execution
and delivery of this Agreement and the performance of its obligations pursuant
to this Agreement and the Ancillary Documents. Each party shall cooperate fully
with the other party and its Affiliates in promptly seeking to obtain all such
consents, authorizations, orders and approvals. The parties hereto shall not
willfully take any action that will have the effect of delaying, impairing or
impeding the receipt of any required consents, authorizations, orders and
approvals.

 

31



--------------------------------------------------------------------------------

(b)    Each Seller and Buyer shall use reasonable best efforts to give all
notices to, and obtain all consents from, all third parties that are described
in Section 4.03 of the Disclosure Schedules.

(c)    Without limiting the generality of the parties’ undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
reasonable best efforts to:

(i)    respond to any inquiries by any Governmental Authority regarding
antitrust or other matters with respect to the transactions contemplated by this
Agreement or any Ancillary Document;

(ii)    avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
Ancillary Document; and

(iii)    in the event any Governmental Order adversely affecting the ability of
the parties to consummate the transactions contemplated by this Agreement or any
Ancillary Document has been issued, to have such Governmental Order vacated or
lifted.

(d)    All analyses, appearances, meetings, discussions, presentations,
memoranda, briefs, filings, arguments, and proposals made by or on behalf of
either party before any Governmental Authority or the staff or regulators of any
Governmental Authority, in connection with the transactions contemplated
hereunder (but, for the avoidance of doubt, not including any interactions
between the Seller or Buyer with Governmental Authorities in the ordinary course
of business, any disclosure which is not permitted by Law or any disclosure
containing confidential information) shall be disclosed to the other party
hereunder in advance of any filing, submission or attendance, it being the
intent that the parties will consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
party with respect to any meeting, discussion, appearance or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.

(e)    Notwithstanding the foregoing, nothing in this Section 6.07 shall
require, or be construed to require, Buyer or any of its Affiliates to agree to
(i) sell, hold, divest, discontinue or limit, before or after the Closing Date,
any assets, businesses or interests of Buyer or any of its Affiliates; (ii) any
conditions relating to, or changes or restrictions in, the operations of any
such assets, businesses or interests which, in either case, could reasonably be
expected to result in a Material Adverse Effect or materially and adversely
impact the economic or business benefits to Buyer of the transactions
contemplated by this Agreement and the Ancillary Documents; or (iii) any
material modification or waiver of the terms and conditions of this Agreement.

 

32



--------------------------------------------------------------------------------

Section 6.08    Books and Records.

(a)    In order to facilitate the resolution of any claims made against or
incurred by Seller prior to the Closing, or for any other reasonable purpose,
for a period of five (5) years after the Closing, Buyer shall:

(i)    retain the Books and Records relating to periods prior to the Closing in
a manner reasonably consistent with the prior practices of Seller; and

(ii)    upon reasonable notice, afford the Seller’s Representatives reasonable
access (including the right to make, at Seller’s expense, photocopies), during
normal business hours, to such Books and Records.

(b)    Neither Buyer nor Seller shall be obligated to provide the other party
with access to any books or records (including personnel files) pursuant to this
Section where such access would violate any Law.

Section 6.09    Closing Conditions. From the date hereof until the Closing, each
party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in ARTICLE
VII hereof.

Section 6.10    Public Announcements. Unless otherwise required by applicable
Law (based upon the reasonable advice of counsel), Seller shall not make any
public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of Buyer (which consent shall not be unreasonably withheld
or delayed). It is acknowledged and understood that this Agreement and Ancillary
Documents will be filed with the Bankruptcy Court and shall be a matter of
public record.

Section 6.11    Purposely Omitted

Section 6.12    Transfer Taxes. To the extent such taxes are chargeable to this
Transaction and not exempt pursuant to Section 1146 of the Bankruptcy Code, all
transfer, documentary, sales, use, stamp, registration, value added and other
such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the Ancillary Documents (including any real
property transfer Tax and any other similar Tax) shall be borne and paid by
Buyer when due. Buyer and Seller shall work cooperatively to timely file any Tax
Return or other document with respect to such Taxes or fees.

Section 6.13    Tax Clearance Certificates. If requested by Buyer, Seller shall
notify all of the taxing authorities in the jurisdictions that impose Taxes on
Seller or where Seller has a duty to file Tax Returns of the transactions
contemplated by this Agreement in the form and manner required by such taxing
authorities, if the failure to make such notifications or receive any available
tax clearance certificate (a “Tax Clearance Certificate”) could subject the
Buyer to any Taxes of Seller.

Section 6.14    Further Assurances. Following the Closing, each of the parties
hereto shall, and shall use reasonable efforts to cause their respective
Affiliates to, execute and deliver such

 

33



--------------------------------------------------------------------------------

additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the
Ancillary Documents. Buyer shall license the rights to the Aradigm Products and
shall contractually obligate a licensee to use commercially reasonable efforts
to obtain and support Regulatory Approval for an Initial Indication of an
Aradigm Product.

Section 6.15    Termination of Exclusivity by Buyer and Any Third Party. Any
period of exclusivity agreed to by Buyer and any Third Party (the “Exclusivity
Period”), shall terminate if:

(a)     (i) during any Auction process a Third Party submits an Initial Upset
Bid prior to the Bid Deadline, and (ii) Buyer fails to notify Seller by 5:00
p.m. (Pacific Standard Time) on the day that is five (5) days after the Bid
Deadline that Buyer intends to make a subsequent qualified bid; or

(b)    (i) during any Auction a Third Party qualified bidder submits a higher
and better bid than Buyer’s last bid for the Purchased Assets, and (ii) Buyer
fails to notify Seller that Buyer intends to make a subsequent bid at such
Auction within the later of (x) one (1) hour after such higher bid has been made
known to the Auction participants by Seller or (y) thirty (30) minutes prior to
the deadline set forth by Seller pursuant to the Sale Procedure Order for
submitting subsequent higher and better bids.

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.01    Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:

No Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Governmental Order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.

Section 7.02    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

(a)    Other than the representations and warranties of Seller contained in
Section 4.01, Section 4.02, Section 4.18, the representations and warranties of
Seller contained in this Agreement, the Ancillary Documents and any certificate
or other writing delivered pursuant hereto shall be true and correct in all
respects (in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect) on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as

 

34



--------------------------------------------------------------------------------

of that specified date in all respects). The representations and warranties of
Seller contained in Section 4.01, Section 4.02 and Section 4.18 shall be true
and correct in all respects on and as of the date hereof and on and as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, the accuracy of which shall be determined as of that specified date in all
respects).

(b)    Seller shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the Ancillary Documents to be performed or complied with by it prior to
or on the Closing Date; provided, that, with respect to agreements, covenants
and conditions that are qualified by materiality, such Seller shall have
performed such agreements, covenants and conditions, as so qualified, in all
respects.

(c)    No Action shall have been commenced against Buyer or the Seller, which
would prevent the Closing. No injunction or restraining order shall have been
issued by any Governmental Authority, and be in effect, which restrains or
prohibits any transaction contemplated hereby.

(d)    The Bankruptcy Court shall have entered the Sale Procedure Order pursuant
to the terms of Section 6.01 hereof.

(e)    The Bankruptcy Court shall have entered the Sale Order (i) approving the
sale by the Seller of the assets to Buyer pursuant to this Agreement, which sale
may be conducted in connection with a confirmed plan filed by the Seller
(ii) approving the assumption by Seller and assignment to Buyer of the Assigned
Contracts (and the corresponding payment by Seller of the Cure Costs to
respective Contract counterparties), and (iii) otherwise in procedure, form and
substance reasonably satisfactory to Buyer.

(f)    The Sale Order shall further include an express finding that (i) Buyer is
a good faith purchaser and entitled to the protections of Section 363(m) of the
Bankruptcy Code, (ii) proper notice was provided for the sale; (iii) this
Agreement for the purchase of Seller’s assets constitutes the highest and best
offer for the purchase of said assets and represents fair and adequate
consideration for the assets, (iv) the sale to Buyer is in the best interests of
the Seller, its bankruptcy estate, creditors, and equity interest holders;
(v) the sale has been conducted on an arms-length basis and that Buyer is a good
faith purchaser for fair value; and (vi) Buyer has made proper disclosures of
all connections to Seller. Further, such Order shall explicitly contain a ruling
that the assets are being sold and transferred to Buyer free and clear of any
and all Liens, Claims and Encumbrances, with any such existing and valid Liens,
Claims and Encumbrances to attach to the proceeds of such sale.

(g)    Whether the sale occurs in conjunction with a confirmed plan or solely
pursuant to Section 363 of the Bankruptcy Code, the Sale Order or Final Order
confirming such plan shall include a finding that Buyer is not a successor in
interest to the Seller and is not assuming or otherwise liable for any debts of
the Seller, other than expressly Assumed Liabilities. The plan, Sale Order, and
Final Order confirming such plan, if any,

 

35



--------------------------------------------------------------------------------

shall contain appropriate injunctions against the collection of any non-assumed
Liens, Claims or Encumbrances upon the Purchased Assets, shall reserve
jurisdiction to enforce all orders approving and/or relating to the Transaction,
and shall otherwise be acceptable to Buyer in its reasonable discretion. In
addition, in the event that the Transaction is effectuated pursuant to or in
connection with a confirmed plan, the Final Order confirming such plan shall
contain a ruling that the sale is being conducted pursuant to and in conjunction
with Seller’s confirmed plan and, therefore, entitled to the protections and
exemptions provided in and pursuant to Section 1146(a) of the Bankruptcy Code.

(h)    Seller shall have received all consents, authorizations, and approvals
(including a Final Order, if needed) from the Governmental Authorities referred
to in Section 4.03, including in Section 4.03 of the Disclosure Schedules, and
Buyer shall have received all consents, authorizations, approvals from the
Governmental Authorities referred to in Section 5.03 (if any), in each case, in
form and substance reasonably satisfactory to Buyer, and no such consent,
authorization, and approval shall have been revoked. Executed counterparts of
all approvals, consents and waivers that are listed on Section 4.03 of the
Disclosure Schedules shall have been delivered to Buyer at or prior to the
Closing.

(i)    From the date of this Agreement, there shall not have occurred any
Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Material Adverse Effect, including,
without limitation a material adverse change in the financial condition of the
Company as determined by Buyer in its sole discretion.

(j)    Seller shall have delivered to Buyer duly executed counterparts to the
Ancillary Documents and such other documents and deliveries set forth in
Section 3.02(a).

(k)    Buyer shall have received (i) all Permits that are necessary for it to
conduct the Seller’s business, as conducted by Seller as of the Closing Date,
and (ii) all consents necessary to assign the Assigned Contracts to Buyer.

(l)    All Liens, Claims and Encumbrances relating to the Purchased Assets shall
have been released in full from such Purchased Assets, or otherwise transferred
free and clear of any and all Liens, Claims and Encumbrances, other than
Permitted Encumbrances, and Seller shall have delivered to Buyer written
evidence, in form satisfactory to Buyer in its sole discretion, of the release
of such Encumbrances, which, with respect to Seller, the Sale Order or Final
Order confirming an applicable plan, shall be deemed to be sufficient proof.

(m)    Buyer shall have received a certificate, dated the Closing Date and
signed by a duly authorized acting officer of Seller, that each of the
conditions set forth in Section 7.02(a) and Section 7.02(b) have been satisfied
(the “Seller Closing Certificate”)

(n)    Buyer shall have received a certificate of an acting officer of Seller
certifying the names and signatures of the acting officers of Seller authorized
to sign this Agreement, the Ancillary Documents and the other documents to be
delivered hereunder and thereunder.

 

36



--------------------------------------------------------------------------------

(o)    Buyer shall have received a certificate pursuant to Treasury Regulations
Section 1.1445-2(b) (the “FIRPTA Certificate”) that Seller is not a foreign
person within the meaning of Section 1445 of the Code duly executed by Seller;
and

(p)    Seller shall have delivered to Buyer such other documents or instruments
as Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

Section 7.03    Conditions to Obligations of Seller. The obligations of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Seller’s waiver, at or prior to the Closing, of each of
the following conditions:

(a)    Other than the representations and warranties of Buyer contained in
Section 5.01, Section 5.02 and Section 5.04, the representations and warranties
of Buyer contained in this Agreement, the Ancillary Documents and any
certificate or other writing delivered pursuant hereto shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Buyer contained in
Section 5.01, Section 5.02 and Section 5.04 shall be true and correct in all
respects on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date.

(b)    Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the Ancillary Documents to be performed or complied with by it prior to
or on the Closing Date; provided, that, with respect to agreements, covenants
and conditions that are qualified by materiality, Buyer shall have performed
such agreements, covenants and conditions, as so qualified, in all respects.

(c)    No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

(d)    Buyer shall have delivered to Seller duly executed counterparts to the
Ancillary Documents and such other documents and deliveries set forth in
Section 3.02(b).

(e)    Seller shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Buyer, that each of the conditions set
forth in Section 7.03(a) and Section 7.03(b) have been satisfied (the “Buyer
Closing Certificate”).

 

37



--------------------------------------------------------------------------------

(f)    Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Buyer authorizing the execution, delivery and performance of this Agreement and
the Ancillary Documents and the consummation of the transactions contemplated
hereby and thereby, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby and thereby.

(g)    Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying the names and signatures
of the officers of Buyer authorized to sign this Agreement, the Ancillary
Documents and the other documents to be delivered hereunder and thereunder.

(h)    Buyer shall have delivered to Seller such other documents or instruments
as Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

ARTICLE VIII

INDEMNIFICATION

Section 8.01    Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is eighteen (18) months from the Closing Date; provided, that the
representations and warranties in (i) Section 4.01, Section 4.02, Section 4.06,
Section 4.08, Section 4.18, Section 5.01, Section 5.02 and Section 5.04 shall
survive indefinitely, (ii) Section 4.17 shall survive for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation or
extension thereof) plus 60 days. All covenants and agreements of the parties
contained herein shall survive the Closing indefinitely or for the period
explicitly specified therein. Notwithstanding the foregoing, any claims asserted
in good faith with reasonable specificity (to the extent known at such time) and
in writing by notice from the non-breaching party to the breaching party prior
to the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.

Section 8.02    Indemnification By Seller. Subject to the other terms and
conditions of this ARTICLE VIII, Seller shall indemnify and defend each of Buyer
and its Affiliates and their respective Representatives (collectively, the
“Buyer Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of:

(a)    any inaccuracy in or breach of any of the representations or warranties
of the Seller contained in this Agreement, the Ancillary Documents or in any
certificate or instrument delivered by or on behalf of the Seller pursuant to
this Agreement, as of the date such representation or warranty was made or as if
such representation or warranty was made on and as of the Closing Date (except
for representations and warranties that expressly relate to a specified date,
the inaccuracy in or breach of which will be determined with reference to such
specified date);

 

38



--------------------------------------------------------------------------------

(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by the Seller pursuant to this Agreement, the Ancillary Documents
or any certificate or instrument delivered by or on behalf of the Seller
pursuant to this Agreement;

(c)    any Excluded Asset or any Excluded Liability, including, but not limited
to any Cure Costs or other pre-Closing Liability related to the Assigned
Contracts, which are not listed on Section 2.03 of the Disclosure Schedules; or

(d)    any Third Party Claim (including the settlement thereof) based upon,
resulting from or arising out of the business, operations, properties, assets or
obligations of Seller or any of its Affiliates conducted, existing or arising on
or prior to the Closing Date.

The parties acknowledge and agree that none of Seller’s directors and/or
officers, if any, shall have any individual liability under this Article VIII,
except for claims arising out of or relating to the intentional or willful
misconduct or fraud by such directors and/or officers.

Section 8.03    Indemnification by Buyer. Subject to the other terms and
conditions of this ARTICLE VIII, Buyer shall indemnify and defend each of Seller
and its Affiliates and their respective Representatives (collectively, the
“Seller Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnitees based upon,
arising out of, with respect to or by reason of:

(a)    any inaccuracy in or breach of any of the representations or warranties
of the Buyer contained in this Agreement, the Ancillary Documents or in any
certificate or instrument delivered by or on behalf of the Buyer pursuant to
this Agreement, as of the date such representation or warranty was made or as if
such representation or warranty was made on and as of the Closing Date (except
for representations and warranties that expressly relate to a specified date,
the inaccuracy in or breach of which will be determined with reference to such
specified date); or

(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by the Buyer pursuant to this Agreement, the Ancillary Documents or
any certificate or instrument delivered by or on behalf of the Seller pursuant
to this Agreement.

The parties acknowledge and agree that none of Buyer’s directors and/or
officers, if any, shall have any individual liability under this Article VIII,
except for claims arising out of or relating to the intentional or willful
misconduct or fraud by such directors and/or officers.

Section 8.04    Certain Limitations. For purposes of this Agreement, any
inaccuracy in or breach of any representation or warranty shall be determined
without regard to any materiality, Material Adverse Effect or other similar
qualification contained in or otherwise applicable to such representation or
warranty.

 

39



--------------------------------------------------------------------------------

Section 8.05    Indemnification Procedures. The party making a claim under this
Article VIII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this is referred to as the “Indemnifying
Party”.

(a)    Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Buyer shall have the right to participate in, or by
giving written notice to the Seller, to assume the defense of any Third Party
Claim (at the Seller’s expense, if Buyer is the Indemnified Party), by the
Buyer’s own counsel, and the Seller shall cooperate in good faith in such
defense. In the event that the Buyer assumes the defense of any Third Party
Claim, subject to Section 8.05(b), it shall have the right to take such action
as it deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party, regardless if such Indemnified Party is the Buyer or Seller.
The Seller shall have the right to participate in the defense of any Third Party
Claim with counsel selected by it, subject to the Buyer’s right to control the
defense thereof. The fees and disbursements of such counsel shall be at the
expense of the Indemnified Party and to the extent not paid by the Indemnified
Party, shall be an element of Losses indemnified hereunder, provided, that if in
the reasonable opinion of counsel to the Indemnified Party, (A) there are legal
defenses available to an Indemnified Party that are different from or additional
to those available to the Indemnifying Party; or (B) there exists a conflict of
interest between the Indemnifying Party and the Indemnified Party that cannot be
waived, the Indemnifying Party shall be liable for the reasonable fees and
expenses of counsel to the Indemnified Party in each jurisdiction for which the
Indemnified Party determines counsel is required. If the Indemnifying Party
elects not to compromise or defend such Third Party Claim, fails to promptly
notify the Indemnified Party in writing of its election to defend as provided in
this Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 8.05(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller and Buyer
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim, including making available (subject to the
provisions of Section 6.06) records relating to such Third Party Claim and
furnishing, without expense (other

 

40



--------------------------------------------------------------------------------

than reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.

(b)    Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten (10) days after
its receipt of such notice, the Indemnified Party may continue to contest or
defend such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.05f(b), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

(c)    Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof. The failure to give such prompt written notice
shall not, however, relieve the Indemnifying Party of its indemnification
obligations, except and only to the extent that the Indemnifying Party forfeits
rights or defenses by reason of such failure. Such notice by the Indemnified
Party shall describe the Direct Claim in reasonable detail, shall include copies
of all material written evidence thereof and shall indicate the estimated
amount, if reasonably practicable, of the Loss that has been or may be sustained
by the Indemnified Party. The Indemnifying Party shall have thirty (30) days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
Indemnified Party’s premises and personnel and the right to examine and copy any
accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
so respond within such thirty (30) day period, the Indemnifying Party shall be
deemed to have accepted such claim, in which case the Indemnified Party shall be
free to pursue such remedies as may be available to the Indemnified Party on the
terms and subject to the provisions of this Agreement.

 

41



--------------------------------------------------------------------------------

Section 8.06    Payments. Once a Loss is agreed (or deemed agreed) to by the
Indemnifying Party or finally adjudicated to be payable pursuant to this
Agreement, upon such agreement or final, non-appealable adjudication,
respectively, the Indemnifying Party shall promptly pay the amount of such Loss
to the Indemnified Party by wire transfer of immediately available funds.
Notwithstanding the foregoing or anything to the contrary in this Agreement, if
the Buyer is the Indemnified Party, the Buyer’s sole recourse once a Loss is
agreed (or deemed agreed) to by the Seller as the Indemnifying Party or finally
adjudicated to be payable pursuant to this Agreement, upon such agreement or
final, non-appealable adjudication, shall be to offset such Loss against any
Milestone Payments or Royalties then owed or prospectively owed to the Seller.

Section 8.07    Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

ARTICLE IX

TERMINATION

Section 9.01    Termination. This Agreement may be terminated at any time prior
to the Closing:

(a)    by the mutual written consent of Seller and Buyer;

(b)    by Buyer by written notice to Seller:

(i)    if Buyer is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by the Seller pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in ARTICLE VII and such breach, inaccuracy or failure has not been
cured by such Seller within ten (10) days of such Seller’s receipt of written
notice of such breach from Buyer;

(ii)    if any of the conditions set forth in Section 7.01 or Section 7.02 shall
not have been, or if it becomes apparent to a reasonable certainty that any of
such conditions will not be, fulfilled by [April 30], 2020, unless such failure
shall be due to the failure of Buyer to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing;

(iii)    if the Sale Procedure Order is not entered by the Bankruptcy Court by
March 6, 2020; or

(iv)    if the Sale Order is not entered by the Bankruptcy Court by April 3,
2020.

(c)    by Seller by written notice to Buyer if:

(i)    Seller is not then in material breach of any provision of this Agreement
and there has been a breach, inaccuracy in or failure to perform any

 

42



--------------------------------------------------------------------------------

representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VII and such breach, inaccuracy or failure has not been cured by
Buyer within ten (10) days of Buyer’s receipt of written notice of such breach
from Seller;

(ii)    any of the conditions set forth in Section 7.01 or Section 7.03 shall
not have been, or if it becomes apparent to a reasonable certainty that any of
such conditions will not be, fulfilled by April 30, 2020, unless such failure
shall be due to the failure of the Seller to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing; or

(iii)    if Seller accepts, and the Bankruptcy Court approves, a Higher Auction
Transaction.

(d)    other than as set forth in Section 9.01(c)(iii), by Buyer or Seller in
the event that (i) there shall be any Law that makes consummation of the
transactions contemplated by this Agreement illegal or otherwise prohibited or
(ii) any Governmental Authority shall have issued a Governmental Order
restraining or enjoining the transactions contemplated by this Agreement, and
such Governmental Order shall have become final and non-appealable.

Section 9.02    Effect of Termination or Failure to Close. In the event of the
termination of this Agreement in accordance with this Article or if the Closing
otherwise does not occur following execution of this Agreement, this Agreement
shall forthwith become void and there shall be no liability on the part of any
party hereto except:

(a)    as set forth in this ARTICLE IX and ARTICLE X hereof; and

(b)    if the termination is pursuant to Section 9.01(c)(iii), the Break-Up Fee
shall be paid to Buyer pursuant to a Final Order of the Bankruptcy Court.

ARTICLE X

MISCELLANEOUS

Section 10.01    Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

Section 10.02    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return

 

43



--------------------------------------------------------------------------------

receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 10.02):

 

If to Seller:   

Aradigm Corporation

39655 Eureka Drive

Newark, CA 94560

E-mail: thomasl@aradigm.com

Attention: Lisa Thomas

with a copy to:   

Jeffer Mangels Butler & Mitchell, LLP

Two Embarcadero Center, Suite 500

San Francisco, California 94111

Facsimile: (415) 398-5584

E-mail: Byoung@jmbm.com

Attention: Bennett G. Young

If to Buyer:   

Grifols, S.A.

2410 Lillyvale Avenue

Los Angeles, CA 90032

Facsimile: (323) 441-7151

E-mail: Simon.Manoucherian@grifols.com

Attention: Simon Manoucherian, Esq.

with a copy to:   

Arent Fox LLP

555 West 5th Street, 48th Floor

Los Angeles, CA 90013

Facsimile: (213) 629-7401

Email: Aram.Ordubegian@arentfox.com;

David.Meyer@arentfox.com

Attention: Aram Ordubegian, Esq.; David C. Meyer, Esq.

Section 10.03    Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

44



--------------------------------------------------------------------------------

Section 10.04    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 10.05    Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 10.06    Entire Agreement. This Agreement, Sale Procedures Order, Sale
Order, any Final Order confirming a plan filed by Seller, and the Ancillary
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the Ancillary Documents, the Exhibits and Disclosure Schedules (other than an
exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control. For clarity, nothing in
this Section 10.06 shall supersede or otherwise alter the terms of the Sale
Procedures Order, Sale Order or any Final Order confirming a plan filed by
Seller.

Section 10.07    Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns, including any subsequently appointed chapter
11 or chapter 7 trustee of the Bankruptcy Estate. Neither party may assign its
rights or obligations hereunder without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed; provided,
however, that prior to the Closing Date, Buyer may, without the prior written
consent of Seller, assign all or any portion of its rights under this Agreement
to one or more of its Affiliates; provided further, however, that any agreement
entered into by Buyer and any licensee for the Development and Commercialization
of any Aradigm Product or technology shall not require the prior written consent
of Seller. No assignment shall relieve the assigning party of any of its
obligations hereunder.

Section 10.08    No Third-party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity other than a future licensee of Buyer for the
Development and Commercialization of any Aradigm Product any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

Section 10.09    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in

 

45



--------------------------------------------------------------------------------

writing and signed by the party so waiving. No waiver by any party shall operate
or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any right, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

Section 10.10    Governing Law; Submission to Jurisdiction; Mandatory
Arbitration. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of California without giving effect to any
choice or conflict of law provision or rule.

DURING THE PENDENCY OF THE BANKRUPTCY CASE, ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE INSTITUTED IN THE
BANKRUPTCY COURT, TO THE FULLEST EXTENT OF THE BANKRUPTCY COURT’S JURISDICTION.
UPON THE CLOSING OF THE BANKRUPTCY CASE OR IN THE EVENT THAT THE BANKRUPTCY
COURT DETERMINES IT DOES NOT HAVE JURISDICTION, THE PARTIES SPECIFICALLY,
KNOWINGLY, AND VOLUNTARILY AGREE THAT THEY SHALL USE FINAL AND BINDING
ARBITRATION TO RESOLVE SUCH LEGAL SUIT, ACTION OR PROCEEDING, AND THAT SUCH
LEGAL SUIT, ACTION, PROCEEDING SHALL BE SUBMITTED TO, AND DETERMINED BY, BINDING
ARBITRATION IN ACCORDANCE WITH JUDICIAL ARBITRATION AND MEDIATION SERVICES
(“JAMS”) IN SAN FRANCISCO, CALIFORNIA AND IN ACCORDANCE WITH ITS COMMERCIAL
RULES AS THEN IN EFFECT. SUCH ARBITRATION SHALL BE BEFORE A SOLE ARBITRATOR.

EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF JAMS IN ANY SUCH SUIT,
ACTION OR PROCEEDING TO THE FULLEST EXTENT PERMISSIBLE. SERVICE OF PROCESS,
SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH
HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH ARBITRATION FORUM. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING WITH JAMS IN SAN FRANCISCO, CALIFORNIA AND IRREVOCABLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH ARBITRATION FORUM THAT ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH FORUM HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

Notwithstanding anything to the contrary contained herein, each party shall have
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction. For purpose of seeking enforcement of such relief each party
hereby consents to the jurisdiction of any state or federal court sitting in San
Francisco County, California and agrees that such courts shall be the exclusive
venue for any such request for relief. Each party shall bear its own legal fees
and expenses with respect to the arbitration and any other proceeding provided
the prevailing party in any action shall be entitled to reimbursement of
reasonably attorney’s fees and expenses relating thereto, as well as the fees
and expenses of JAMS and the arbitrator. The award rendered by arbitration shall
be final and binding upon the parties

 

46



--------------------------------------------------------------------------------

Section 10.11    Specific Performance. The parties agree that, upon entry of the
Sale Order, the Buyer being ready, willing and able to close and there being no
breach of this Agreement by the Buyer, in such circumstances irreparable damage
would occur to Buyer if any provision of this Agreement were not performed in
accordance with the terms hereof and that Buyer shall be entitled to specific
performance of the terms hereof, in addition to any other remedy Buyer may be
entitled at law or in equity.

Section 10.12    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

SELLER: ARADIGM CORPORATION By:  

/s/ John M. Siebert

Name:   John M. Siebert Title:   Acting Principal Executive Officer BUYER:
GRIFOLS, S.A. By:  

/s/ Lafmin Morgan

Name:   Lafmin Morgan Title:   Chief Commercial Officer

 

48